             Case 1:17-cr-00226-CCB Document 161 Filed 07/16/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                         *

Plaintiff,                                        *
                                                                 Criminal Case No. CCB-17-0226
v.                                                *

ERIC WAYNE GRINDER,                               *

Defendant.                                        *

                                               ***
                                              ORDER

        Correspondence was received from defendant Eric Wayne Grinder requesting appointment

of counsel for the purpose of filing a motion pursuant to 28 U.S.C. §2255. ECF 159, 160. The

correspondence has been construed as a motion for appointment of counsel. There are no pending

matters before the court, other than defendant’s motion to appoint counsel.

       Under Rule 8(c) of the Federal Rules Governing §2255 proceedings, “[i]f an evidentiary

hearing is warranted, the judge must appoint an attorney to represent a moving party who qualifies

to have counsel appointed under 18 U.S.C. §3006A.” As defendant has not yet filed a ' 2255

motion, his motion for appointment of counsel is denied, as premature. Should defendant file a

motion pursuant to ' 2255 he may then also file a motion to appoint counsel which the court will

consider.

       To assist the defendant in filing a ' 2255 motion, the Clerk will be directed to send defendant

the court’s instructions and forms for filing a ' 2255 motion.

        Accordingly, it is this 16th day of July, 2020, by the United States District Court for the

District of Maryland, hereby ORDERED that:

        1. Defendant’s Motion for Appointment of Counsel, ECF 159, 160, IS DENIED without

              prejudice; and
 Case 1:17-cr-00226-CCB Document 161 Filed 07/16/20 Page 2 of 2



2.   The Clerk IS DIRECTED to MAIL a set of instructions and forms used to file a '2255

     motion to defendant, together with a copy of this Order.



                                     _________/S/___________________
                                     Catherine C. Blake
                                     United States District Judge




                                        2
